
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2061
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for an exchange of land between
		  the Department of Homeland Security and the South Carolina State Ports
		  Authority.
	
	
		1.Short titleThis Act may be cited as the
			 Former Charleston Naval Base Land
			 Exchange Act of 2012.
		2.DefinitionsIn this Act:
			(1)Federal landThe term Federal land means
			 the parcels consisting of approximately 10.499 acres of land (including
			 improvements) that are owned by the United States, located on the former U.S.
			 Naval Base Complex in North Charleston, South Carolina, and included within the
			 Charleston County Tax Assessor’s Office Tax Map Number 400–00–00–004, and shown
			 as New Parcel B in that certain plat of Forsberg Engineering and Surveying
			 Inc., dated May 25, 2007, entitled in part “Plat Showing the Subdivision of TMS
			 400–00–00–004 into Parcel B and Remaining Residual (Parcel A).
			(2)Non-Federal landThe term non-Federal land
			 means the 3 parcels of land (including improvements) authorized to be conveyed
			 to the United States under this Act.
			(3)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(4)State Ports AuthorityThe term State Ports Authority
			 means the South Carolina State Ports Authority, an agency of the State of South
			 Carolina.
			3.Land exchange
			(a)Land exchange
				(1)In generalIn exchange for the conveyance to the
			 Secretary, by quitclaim deed, of all right, title, and interest of the State
			 Ports Authority to the non-Federal land owned by the State Ports Authority, the
			 Secretary is authorized to convey to the State Ports Authority, by quitclaim
			 deed, all right, title, and interest of the United States in and to the Federal
			 land.
				(2)ExchangeIf the State Ports Authority offers to
			 convey to the Secretary all right, title, and interest of the State Ports
			 Authority in and to the non-Federal parcels identified in subsection (b), the
			 Secretary—
					(A)is authorized to accept the offer;
			 and
					(B)on acceptance of the offer, shall
			 simultaneously convey to the State Ports Authority all right, title, and
			 interest of the United States in and to approximately 10.499 acres of Federal
			 land.
					(b)Non-Federal Land DescribedThe non-Federal land (including
			 improvements) to be conveyed under this section consists of—
				(1)the approximately 18.736 acres of land that
			 is owned by the State Ports Authority, located on S. Hobson Avenue, and
			 currently depicted in the Charleston County Tax Assessor’s Office as Tax Map
			 Number 400–00–00–158, and as New I–48.55 Parcel B, containing 18.736 acres, on
			 the plat recorded in the Charleston County RMC Office in Plat Book EL, at page
			 280;
				(2)the approximately 4.069 acres of land that
			 is owned by the State Ports Authority, located on Thompson Avenue and the
			 Cooper River, and currently depicted in the Charleston County Tax Assessor’s
			 Office as Tax Map Number 400–00–00–156, and as New II–121.44 Parcel C,
			 containing 4.069 acres, on the plat recorded in the Charleston County RMC
			 Office in Plat Book L09, at pages 0391–393; and
				(3)the approximately 2.568 acres of land that
			 is owned by the State Ports Authority, located on Partridge Avenue, and
			 currently depicted in the Charleston County Tax Assessor’s Office as Tax Map
			 Number 400–00–00–157, and as New II–121.44 Parcel B, containing 2.568 acres, on
			 the plat recorded in the Charleston County RMC Office in Plat Book L09, at
			 pages 0391–0393.
				(c)Land titleTitle to the non-Federal land conveyed to
			 the Secretary under this section shall—
				(1)be acceptable to the Secretary; and
				(2)conform to the title approval standards of
			 the Attorney General of the United States applicable to land acquisitions by
			 the Federal Government.
				4.Exchange terms and conditions
			(a)In generalThe conveyance of Federal land under
			 section 3 shall be subject to—
				(1)any valid existing rights; and
				(2)any additional terms and conditions that
			 the Secretary determines to be appropriate to protect the interests of the
			 United States.
				(b)CostsThe costs of carrying out the exchange of
			 land under section 3 shall be shared equally by the Secretary and the State
			 Ports Authority.
			(c)Equal value exchangeNotwithstanding the appraised value of the
			 land exchanged under section 3, the values of the Federal and non-Federal land
			 in the land exchange under section 3 shall be considered to be equal.
			5.Boundary adjustmentOn acceptance of title to the non-Federal
			 land by the Secretary—
			(1)the non-Federal land shall be added to and
			 administered as part of the Federal Law Enforcement Training Center; and
			(2)the boundaries of the Federal Law
			 Enforcement Training Center shall be adjusted to exclude the exchanged Federal
			 land.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
